Case 1:19-cr-10080-NMG Document 862-30 Filed 02/20/20 Page 1 of 2




         EXHIBIT
           “29”
       Case 1:19-cr-10080-NMG Document 862-30 Filed 02/20/20 Page 2 of 2



November 26, 2019

Letter for Michelle Janavs

Your Honor:

I am writing in support of Michelle Janavs. I have known Michelle for almost a decade. I
consider her to be one of my closest friends - one of the only people outside of my husband and
sisters with whom I can talk about anything.

Michelle and I met through my husband, Ev Stanton, who has written a separate letter for
Michelle. Our oldest and youngest children are exactly the same age, so we initially connected
as mothers going through that stage. Our families enjoyed many evenings sitting on our family
room floor, eating homemade brownies and pizza while playing board games. Michelle and I
really bonded over her passion for helping others less fortunate than herself. Again, I have
known several people like that. What made Michelle different was that she did not just throw
money at charities - she started one, actively ran it, and participated fully in every aspect of it -
not just the fancy parties, but also the very dirty cleaning up of Izzy’s Corner at the Second
Harvest Food Bank in Orange County. Michelle could have easily found someone else to do all
of the charity work, but she truly believes in helping others, so that was not an option. That is
where I learned to respect Michelle - for her caring heart and endless energy for others.

I am sad at the prospect of not being able to contact my dear friend when I need her kind,
compassionate ear and comforting hugs. As a professor of Education, I am disappointed by
what Michelle has plead guilty to. But that does not completely override the wonderful person
that she is - that she has shown herself to be over and over again for many years. My hope is
that you will see those good things in Michelle and will take them into consideration as you
determine her sentence. Michelle will continue to do good things for others less fortunate than
herself. Please give her the chance to do that.

Sincerely,




Dr. Rebecca Stanton, EdD
